      Case 1:15-cv-03707-ALC-SLC Document 125 Filed 08/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
GERALDO MENA,

                               Plaintiff,

       against
                                                         CIVIL ACTION NO.: 15 Civ. 3707 (ALC) (SLC)

                                                                           ORDER
THE CITY OF NEW YORK, et al.,

                               Defendants.




SARAH L. CAVE, United States Magistrate Judge.

       A Telephone Conference was held today, August 19, 2020, regarding Plaintiff’s Letter-

Motion for an anticipated motion to compel (ECF No. 118), and letter regarding an anticipated

motion for sanctions and to stay depositions (ECF No. 124). The Court rules as follows:

           1. Plaintiff’s request to stay depositions pending a motion for sanctions is DENIED.

                 Plaintiff’s request for additional time to depose Chief Stukes and Mr. Brian

                 Charkowick is GRANTED. Plaintiff may depose Chief Stukes and Mr. Charkowick

                 for an additional three and one half hours each. Chief Stukes’ deposition is to

                 occur on August 21, 2020, and the parties are to reschedule Mr. Charkowick’s

                 deposition to be completed before August 31, 2020, if possible.

           2. The parties confirmed that Defendants will provide use of force policies created

                 or distributed between September 2013 and June 2014.

           3. Plaintiff’s request for documents associated with investigations into use of force

                 and insufficient reporting incidents for Defendants Marin and Radie is GRANTED

                 IN PART insofar as Defendants must search for and produce such documents
      Case 1:15-cv-03707-ALC-SLC Document 125 Filed 08/19/20 Page 2 of 2




                relating to incidents involving Plaintiff, and DENIED IN PART WITHOUT PREJUDICE

                insofar as Defendants are not required to search for and produce such documents

                relating to incidents involving other inmates.         On review of Defendants’

                production, Plaintiff may renew their request for documents associated with

                investigations into use of force and insufficient reporting incidents for Defendants

                Marin and Radie involving other inmates.

            4. Plaintiff’s request for production of Marin’s and Radie’s shift logs for the weeks of

                the alleged assaults is GRANTED. Defendants are directed to produce shift logs

                for the weeks of each alleged assault for Marin and Radie.


         The fact discovery deadline remains Monday, August 31, 2020, but Defendants are

granted an extension to make the productions detailed above by Monday, September 21, 2020.

The parties are directed to complete all depositions by August 31, 2020 and file a joint status

letter by Tuesday, September 1, 2020, including an update on the status of the above depositions

and productions as well as the scheduling of the depositions of Officers Francis and Clement.

         The Clerk of Court is respectfully directed to close ECF No. 118.


Dated:          New York, New York
                August 19, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge




                                                  2
